Citation Nr: 0518120	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  98-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression with history of anxiety disorder associated with 
limited range of motion, right wrist secondary to pain with 
muscle atrophy, right wrist and loss of strength, currently 
rated as 50 percent disabling. 

2.  Entitlement to an increased evaluation for limited range 
of motion, right wrist, secondary to pain with muscle 
atrophy, right wrist and loss of strength, currently rated as 
40 percent disabling.

3.  Entitlement to an increased evaluation for residual of a 
right wrist laceration scar, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1951 to October 1953 
and from June 1955 to February 1958.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating 
determination of a regional office (RO) of the Department of 
Veterans Affairs (VA).  The veteran appeared at a local 
hearing in December 1997.  This matter was remanded by the 
Board in April 2000 and July 2004 for additional development.  

At the time of its July 2004 remand, the Board had the 
following issues listed on the title page:  Entitlement to an 
increased evaluation for residuals of a laceration of the 
right forearm with conversion, currently evaluated as 30 
percent disabling, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  

Following the Board remand, and after receiving the results 
of a January 2005 VA examinations, the RO, in a January 2005 
rating determination, recharacterized the veteran's 
disability for residuals of a laceration of the right forearm 
with conversion.  The RO granted service connection for major 
depression with history of anxiety disorder associated with 
limited range of motion, right wrist secondary to pain with 
muscle atrophy, right wrist and loss of strength (previously 
rated as functional right arm disorder, status post 
laceration injury and cicatrix, right wrist with anxiety 
disorder) and assigned a 50 percent disability evaluation, 
effective April 7, 1997, the date of receipt of the veteran's 
request for an increased evaluation.  The RO also assigned a 
40 percent evaluation (effective April 7, 1997) for limited 
range of motion, right wrist, secondary to pain with muscle 
atrophy, right wrist and loss of strength (previously rated 
as functional right arm disorder, status post laceration 
injury and cicatrix, right wrist with anxiety disorder).  The 
RO further assigned a 10 percent disability evaluation for a 
tender scar of the right wrist with an effective date of 
April 7, 1997.  The RO also granted a total disability 
evaluation based upon individual unemployability from April 
7, 1997, the date of receipt of the veteran's request for a 
total disability evaluation.  

As the RO granted a total rating based upon individual 
unemployability due to service-connected disabilities, the 
Board will no longer address this issue as it is a full grant 
of the benefit sought on appeal.  

As a result of the RO's actions in its January 2005 rating 
determination, the Board has recharacterized the issues as 
shown on the title page of this decision.  


FINDINGS OF FACT

1.  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships, has not been demonstrated.

2.  At the time of his injury, the veteran was right hand 
dominant. 

3.  The disability resulting from the veteran's limited range 
of motion, right wrist, secondary to pain with muscle 
atrophy, right wrist and loss of strength, equates to that of 
severe incomplete paralysis of the median nerve.  

4.  The veteran's right wrist scar has been shown to be 
tender and painful.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for major depression have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 
(2004).

2.  The criteria for a 50 percent evaluation (but no higher) 
for limited range of motion, right wrist, secondary to pain 
with muscle atrophy, right wrist and loss of strength, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8515 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for a right wrist scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 1997 
and January 2005 rating determinations, the November 1997 
statement of the case, the June 1998, April 2002, and January 
2005 supplemental statements of the case, and the July 2004 
VCAA letter, have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement and supplemental 
statements of the case and in the VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying the relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the July 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision in July 1997 came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
July 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran was afforded a VA 
examination in January 2005 following notification of his 
rights under the VCAA.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim and that all VA and private treatment records have been 
obtained.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

Disability Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Major Depression with History of Anxiety 
Disorder Associated with Limited Range of 
Motion, Right Wrist Secondary to Pain 
with Muscle Atrophy, Right Wrist, and 
Loss of Strength

Major depression is rated under Code 9434, which provides 
that a 50 percent evaluation is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns, (e.g., an occasional 
argument with family members).  Scores ranging between 71 to 
80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

As noted above, the veteran requested an increased evaluation 
in April 1997.  

At the time of a July 1997 VA examination, the veteran 
indicated that his nervous problem included anxiety and 
insomnia.  He stated that he had difficulty falling asleep 
due to worrying about his health problems.  The veteran noted 
that since his health had deteriorated he had fewer friends.  
He denied suicidal thoughts, hearing voices, or being 
depressed or tearful.  His appetite was stable and he denied 
any other somatic complaints of anxiety or depression.  The 
veteran stayed home most of the day and watched sporting 
events on television.  He stated that he had some friends and 
acquaintances but indicated that he wished he had more people 
to socialize with.  

Mental status examination revealed that he was neat, 
cooperative, alert, and oriented.  He made good eye contact.  
The veteran held his right hand throughout the interview and 
did not move it very much.  His affect was blunted and his 
mood was euthymic.  He was oriented times three and could 
remember the last four presidents.  There was no suicidal or 
homicidal ideation and no psychosis.  Thought processes were 
tight and insight and judgement were fair to good.  Relative 
intelligence was fair to poor.  The veteran was noted to have 
not worked for many years.  A diagnosis of anxiety disorder, 
NOS, was rendered.   

At the time of a May 2000 VA examination, the veteran 
complained of insomnia and anxiety symptoms.  

Mental status examination revealed that he was tidy and 
cooperative.  He was oriented times four and his cognition 
was found intact.  His mood was subdued and his affect was 
mainly depressed and anxious.  There was no thought disorder 
and the veteran did not complain of hallucinations or 
delusions.  His main complaints were insomnia, anxiety, and 
nervousness that occasionally overwhelmed him.  A diagnosis 
of anxiety disorder, previously diagnosed as conversion 
disorder, was rendered.  The examiner assigned an GAF score 
of 40, indicating that the veteran's right forearm condition 
and the accompanying anxiety made it extremely difficult for 
him to engage in any occupational activity.  

At the time of a January 2005 VA examination, the veteran 
reported that he had not had any recent psychiatric 
treatment.  He indicated that the medication he was taking 
made him drowsy.  The veteran stated that if he did not take 
it, he felt nervous.  He noted that most of his friends had 
died and that he had few friends.  He was withdrawn and 
isolated.  He spent most of his time reading or watching 
television.  

Mental status examination revealed that the veteran was 
neatly attired and casually dressed.  He was alert and 
oriented to time, place and person.  His recent and past 
memory appeared to be grossly intact and there was no 
evidence of cognitive impairment on mental status 
examination.  The veteran appeared to be depressed and 
anxious throughout the interview but was not tearful and had 
no suicidal ideation.  There was also no evidence of 
hallucinations or delusions or any other evidence of bizarre 
thinking.  Thought content was clear, logical, and goal 
directed.  The veteran was able to maintain minimal personal 
hygiene but required assistance for cooking and other 
household chores.  He was able to take care of his personal 
needs as far as daily living was concerned.  Recent and past 
memory were intact.  There was no evidence of cognitive 
impairment and there was no obsessive or ritualistic behavior 
which would interfere with his activities of routine living.  
The rate and flow of his speech was normal, logical, 
coherent, and easy to understand.  There was no evidence of 
panic attacks or untoward anxiety which would interfere with 
his ability to function on a daily basis.  The veteran 
appeared to be depressed and withdrawn and was somewhat 
irritable throughout the examination but was not tearful or 
suicidal.  There was no impairment in his impulse control 
that would affect his motivation or mood.  The veteran slept 
well and took medication which helped him sleep through the 
night.  He had no other symptoms which would interfere with 
his activities of daily living.  

The examiner rendered a diagnosis of major depression, 
chronic, recurrent, and assigned a GAF score of 55 which 
placed the veteran in the moderate range of impairment, 
occupationally and socially.  

With regard to the criteria necessary for a 70 percent 
evaluation, the next higher evaluation, the Board notes that 
there having been no findings of obsessional rituals which 
interfere with routine activities.  As to the veteran's 
speech, the Board notes that it was found to be normal, 
logical, coherent, and easy to understand at the time of the 
January 2005 VA examination and that there were no problems 
noted with the veteran's speech at the time of his prior VA 
examinations.  The veteran has also not reported having near 
continuous panic attacks.   

As to spatial disorientation, the Board notes that the 
veteran was found to be well oriented at the time of each VA 
examination. 

It was reported that the veteran was able to maintain minimal 
personal hygiene or appearance.  The veteran was found to be 
neatly groomed and dressed at the time of each VA 
examination.  The Board notes that the veteran needs help 
with activities of daily living as a result of his service-
connected arm injury and not as a result of any psychiatric 
problems.  As to relationships, the Board notes that while 
the veteran has reported being withdrawn, he still noted 
having some acquaintances.  There have also been no reports 
of periods of violence. 

The Board observes that while the May 2000 VA examiner 
assigned a GAF score of 40, he indicated that the veteran's 
right forearm condition as well as the accompanying anxiety 
made it extremely difficult for him to engage in any 
occupational activity.  He did not assign a GAF score of 40 
based solely on the veteran's psychiatric problems.  
Moreover, the January 2005 examiner assigned a GAF score of 
55, which he stated placed the veteran in the moderate range 
of impairment, occupationally and socially. 

As such, the veteran's symptoms do not meet the requirements 
for an evaluation in excess of 50 percent for major 
depression.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent and there is no doubt to 
be resolved.  Although the veteran has expressed his opinion 
regarding the degree of his impairment, the most probative 
evidence consists of the medical evidence prepared by skilled 
medical professionals, which demonstrates that an evaluation 
in excess of 50 percent is not warranted.  



Limited Range of Motion, Right Wrist, 
Secondary to Pain with Muscle Atrophy, 
Right Wrist and Loss of Strength

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

Pertinent to the upper extremities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715 pertain to neurologic 
impairment of the median nerve.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, where there 
is complete paralysis of the median nerve with the major hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted for the 
major extremity, while a 60 percent is warranted for the 
minor extremity.  Incomplete, severe paralysis warrants 
assignment of a 50 percent evaluation for the major extremity 
and a 40 percent evaluation for the minor extremity.  
Incomplete, moderate paralysis warrants assignment of a 30 
percent rating for a major extremity and a 20 percent 
evaluation for a minor extremity; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation for 
either upper extremity.  Diagnostic Code 8615 pertains to 
neuritis and Diagnostic Code 8715 to neuralgia.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

While the Board notes that the veteran currently uses his 
left hand for most tasks, he was right hand dominant at the 
time of the injury.  At the least, the veteran should be 
considered ambidextrous.  As such, his right hand injury will 
be rated as the dominant hand warranting an evaluation as the 
major extremity.  See 38 C.F.R. § 4.69.

A review of the record reveals that at the time of his July 
1997 VA examination, the veteran stated that he lacerated his 
right wrist when he shoved his hand through an emergency 
glass box while performing duties as a fireman in the Army.  

Physical examination performed at that time revealed a 3 
centimeter well healed scar on the right anterior wrist.  The 
veteran was unable to oppose the thumb to any of the fingers 
and stated that he had pain from the wrist to the elbow when 
attempting to do this.  The veteran was unable to perform 
range of motion due to pain and had radiation of pain from 
his right wrist to the elbow.  He was also unable to grip the 
examiner's fingers.  The right hand remained in a fixed 
partial grip position with the thumb measuring a 2 centimeter 
distance from the fingers.  The veteran was apprehensive and 
unwilling to undergo range of motion testing for the right 
wrist secondary to acute pain.  A diagnosis of status post 
laceration right wrist with severe functional limitation and 
severe pain on attempting range of motion examination, was 
rendered.  

At the time of his December 1997 hearing, the veteran 
testified that he did not receive any treatment for his wrist 
because he was told that there was nothing that could be 
done.  The veteran testified that he was not able to move his 
wrist due to the pain.  He also stated that he had no grasp 
or grip.  He indicated that he could not pick up a quarter 
with his finger and thumb or button his shirt with his right 
hand.  

The veteran also submitted a September 1997 note from his 
private physician, W. Krom, M.D.  Dr. Krom  reported that the 
veteran did not have a functioning sublimis muscle.  The 
veteran was noted to have motor function in the ulnar and 
median nerve and there was no atrophy of the thenar or hyper-
thenar eminence.  He did have some hypoesthesia over the back 
wrist where the median and ulnar nerves were normally 
present.  There was no evidence of radial nerve laceration.  
The veteran could make a poor fist and had good strength in 
the profundus.  Dr. Krom indicated that the veteran had some 
weakness of power and probably some hypoesthesia to a greater 
extent in the right hand.  

At the time of a May 2000 VA examination, the veteran 
reported having right arm weakness and pain with motion.  He 
also noted having chronic pain even when at rest.  He 
reported having pain from his elbow to his shoulder when 
trying to lift anything of substance.  He noted soaking his 
right arm in a tub for 45 minutes per day.  

Secondary skin disuse changes were noted on the right 
forearm.  The veteran was unable to make a full fist with his 
right hand and grip strength was markedly diminished.  The 
veteran's right hand was noted to he his dominant hand.  A 
single curvilinear cicatrix was present on the volar aspect 
of the forearm, measuring 5.5 cm in length, which was not 
tender to palpation nor keloid.  There were no trophic 
changes of the thenar or hypothenar aspects of either hand.  
The veteran lacked 2 cm from touching the tip of the right 
thumb to the head of the 5th metacarpal.  He was unable to 
touch the tips of any digits to the median palmar crease.  
Consequently, he was unable to make a fist or to adequately 
grip with the dominant right hand.  Grip strength was 2+/5 on 
the right.  Right palmar flexion (active/passive) was 20/25 
degrees as compared to 65 degrees on the left.  Right 
dorsiflexion was 10/10 degrees compared to 55 degrees on the 
left.  Right radial deviation was 10/10 compared to 45 
degrees on the left.  Right elbow flexion was to 10 degrees.  
Right elbow extension was to 120 degrees.  Pronation was to 
65 on the right and 95 on the left.  Shoulder range of motion 
was as follows:  abduction to 45 degrees and unable to adduct 
on the right.  The veteran also could not internally rotate 
his right shoulder.  External rotation was to 90 degrees.  
Forward flexion was limited to 35 degrees while dorsiflexion 
was limited to 35 degrees.  Strength on the forearm flexors 
was no greater than 3/5 on the right as compared to 5/5 on 
the left.  Forearm extensor was 2+/5 on the right and 5/5 on 
the left.  Wrist flexors were 2+/5 on the right and 5/5 on 
the left and wrist extensors were 2/5 on the right and 4+/5 
on the left.  

The examiner rendered diagnoses of mild disuse atrophy of the 
right (dominant) hand; moderately severe to severe range of 
motion deficits involving the right shoulder, wrist, and 
elbow, and status posit laceration of the volar right wrist.  

The examiner indicated that the veteran presented a most 
challenging diagnostic picture.  There was clear evidence of 
disuse based on the absence of significant calluses on the 
dominant/injured hand, including the observed and documented 
trophic changes of the integument, and even the 
circumferential measurements, which would usually show the 
circumference of the dominant side to be much greater.  The 
examiner stated that although some of the veteran's right arm 
symptomatology could be explained on the basis of a serious 
traumatic injury to the right wrist, the findings in the 
elbow and shoulder were not explained by trauma to the 
veteran's distal forearm.  

At the time of his January 2005 VA examination, the veteran 
reported having pain in his right wrist which he rated 1-2/10 
when not using his hand and 10/10 when using his hand.  He 
reported having daily flare-ups and that any activity which 
caused him to lift more than 5 pounds caused him pain.  The 
flare-ups lasted up to an hour.  The veteran stated that he 
was born right hand dominant but trained himself to use his 
left hand.  

Physical examination revealed a 5 cm x 2 mm, irregular, 
transverse, hypopigmented shiny scar on the volar aspect of 
the right wrist.  The skin was cool and dry.  The scar was 
superficial with no adherence to the underlying tissue.  
There was no elevation or depression of the surface contour 
of the scar on palpation.  Tenderness was noted on palpation.  
There was no inflammation, induration, inflexibility, edema, 
or keloid formation.  There was no limitation of motion 
caused by the scar.  

Physical examination of the wrist/hands revealed no erythema, 
increase in warmth or edema in the wrists, hands, or fingers.  
There were also no deformities.  Moderate atrophy was present 
on the dorsal right hand and wrist.  Right wrist 
circumference was 16.75 cm as compared to 17.25 on the left.  
There was no thenar or hypothenar eminence atrophy.  
Tenderness to palpation on the flexor surface of the right 
wrist was also noted.  There was no crepitance or instability 
of the wrists.  

Active/passive range of motion was dorsiflexion 0-20/0-45 
with pain between 20 and 45 degrees on the right as compared 
to 80/85 on the left: Volar flexion 0-30/0-70 on the right 
compared to 0-80/0-80 on the left; radial deviation 0-10/0-15 
on the right compared to 0-20/0-20 on the left; and ulnar 
deviation 0-20/0-35 on the right as compared to 0-45/0-45 on 
the left.  

There were also restrictions to flexion and extension of the 
metacarpophalangeal and interphalangeal joints of the right 
hand only.  The digits on the right could not actively touch 
the median palmar crease.  The thumb on the right hand could 
not oppose to the head of the fifth metacarpal.  Muscle 
weakness was present in the right wrist, hand, and fingers.  

The examiner indicated that when he asked the veteran to 
repetitively dorsiflex and volar flex his wrists, he was able 
to perform this task four times on the right stopping because 
of pain and fatigue.  

Range of motion for the right wrist was limited by pain, 
fatigue, and easy/early fatigability after repetitive flexion 
and dorsiflexion of the wrist.  Pain had the major functional 
impact.  There was general weakness in the right wrist 
without gross incoordination, awkward or excess motion being 
demonstrated.  There was atrophy in the right wrist without 
ankylosis in the wrist or hand.  The veteran had 5/5 pinch 
mechanism on the left as compared to none on the right.  Grip 
strength was 5/5 on the left with none on the right.  
Flexion/extension of the wrist was 5/5 on the left and 3/5 on 
the right.  The veteran had diminished sensation to light 
touch and pinprick from the left wrist to the tips of all 
five fingers.  There was no asymmetry or decrease in radial 
pulses and capillary refill was intact.  Diagnoses of tender 
scar right wrist and limited range of motion right wrist 
secondary to pain with muscle atrophy right wrist and loss of 
strength were rendered.  

The examiner indicated that the veteran had little use of his 
right hand and wrist because of pain. The veteran was noted 
to have taught himself to use his left hand for most 
activities.  

The Board is of the opinion that the criteria for a 50 
percent disability evaluation have been met under DC 8515.  
The veteran's disability resulting from his right wrist/hand 
injury most closely approximates the criteria for a 50 
percent evaluation which is warranted for severe incomplete 
paralysis of the median nerve of the major extremity.  

The criteria for a 70 percent evaluation, requiring complete 
paralysis of the median nerve have not been met as the 
veteran has not been shown to have his right hand inclined to 
the ulnar side or his index and middle fingers more extended 
than normal.  Considerable atrophy of the muscles of the 
thenar eminence or the thumb being in the plane of the hand 
(ape hand) have also not been demonstrated.  Absence of 
flexion of the index finger or feeble flexion of middle 
finger is not shown and the index and middle fingers do not 
remain extended.  An inability to flex the distal phalanx of 
thumb has not been demonstrated.  Defective opposition and 
abduction of the thumb, at right angles to palm has also not 
been shown.  While the veteran has been shown to met some of 
the criteria for a 70 percent evaluation, his disability more 
closely approximates that of severe incomplete paralysis 
warranting a 50 percent disability evaluation.  

Right Wrist Scar

The Board notes that service connection is currently in 
effect for a right wrist scar which has been assigned a 10 
percent disability evaluation.  

The Board notes that the regulations governing scar codes 
were changed during the course of the veteran's appeal.  

VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. Id.  The Board has reviewed 
the appellant's claim under both the "old" and "new" 
criteria, and based on this review, it finds that the new 
criteria are not more favorable to the appellant.  The new 
criteria are more beneficial to veterans with a more 
extensive scar area.  

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

With regard to the old rating criteria, the veteran's scar 
has been found to be painful and tender to the touch.   As 
such, a 10 percent disability evaluation is warranted under 
Diagnostic Code 7804.  This is the highest schedular 
disability evaluation under this Code.  As noted above, a 10 
percent disability evaluation under Diagnostic code 7803 
requires poorly nourished scars with repeated ulceration.  
There has been no demonstration of either poor nourishment or 
repeated ulceration with regard to the scar.  As to 
limitation of motion, there has been no limitation of motion 
associated with the scar.  Moreover, the veteran has been 
assigned a separate disability evaluation for the 
neurological impairment caused by the wrist laceration which 
led to the scar.  

As to the new criteria, the Board notes that an increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's scar area does not exceed 39 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803 as 
the veteran's scar has not been shown to be unstable.  As to 
DC 7804, the Board notes that the veteran has reported that 
his scar is painful, which warrants a 10 percent disability 
evaluation.  Finally, as to DC 7805, there is no persuasive 
evidence that the scar itself results in limitation of 
function and at any rate the Board notes that the veteran has 
now been assigned a separate disability evaluation for the 
resulting residuals of right wrist laceration.  




ORDER

Entitlement to an evaluation in excess of 50 percent for 
major depression with history of anxiety disorder associated 
with limited range of motion, right wrist secondary to pain 
with muscle atrophy, right wrist, and loss of strength, is 
not warranted.  Entitlement to an evaluation in excess of 10 
percent for residuals of a right wrist laceration scar is not 
warranted.  To this extent, the appeal is denied.

Entitlement to a 50 percent evaluation (but no higher) for 
limited range of motion, right wrist, secondary to pain with 
muscle atrophy, right wrist and loss of strength, is 
warranted.  To this extent, the appeal is granted, subject to 
regulations governing monetary benefits.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


